This case coming before me at a formal hearing on October 15th, 1934, the petitioner being represented by William II. Smith, Esq., and the defendant being represented by George H. Anderson, Esq., I hereby determine as follows:
1. It was agreed and stipulated between the attorneys of the respective petitioner and respondent that the petitioner was injured in an accident arising out of and in the course of his employment with the respondent on March 35th, 19,34; that the. petitioner was earning $36 per week as his wages as a maintenance man, and that bn said March 25th, 1924, the petitioner slipped on the floor on which there was wet paint, causing him to fall against a radiator pipe, as a result of which there is a permanent disability.
2. The only question to decide in this case was the amount of total permanent disability. Dr. Hblden and.Dr. Kessler, appearing for the respondent, testified that in their opinion his right arm was fifteen per cent, totally permanently disabled. Dr. Kessler further testified that he had been treating him fox a period of almost five months, at the rate of three times a week. Dr. ICummel, for the petitioner, testified that he treated 'the petitioner, and his estimate of permanent total disability was fifty to sixty-five per cent.. Dr. John Bassin also testified for petitioner, and in his opinion said that the disability was from fifty to sixty-five per cent.
*15October 25th, 1924.
3. After taking into consideration the testimonies of the various doctors in the matter, and the testimony of the petitioner himself, I hereby find and determine that at the present time he is entitled for total permanent disability twenty-five per cent, of the right arm, winch amounts to fifty .... weeks at $17 per week, and is also further entitled to temporary disability from the elate of the accident to October loth, the date of the hearing. Seventy-five dollars to be paid by the petitioner as an attorney fee.
Harry J. Goas, Deputy Commissioner.